;i                              In $ht C&u(\ o£
                               Li\ttuaa\ AflfHAh

Krortil llhadts UymoA £ox                                AprW UADiS
        TALI fo. Mfc372!                           RECEIVED IN
Ya! J\\*l Auxin, Link                              oomoFcmmmnB
    butlotCriMitoUf/l&l*                               MAY 01 2015
tt\ Second and F,aa\ Ylollce ot                     AfeeJAcosfe Ctertr
     htotiplek fated Ufc76Jl5i-03,iDl,§0l
Tti ita UnAOfaUe. tkt k \
     Chocks* laymen to* does httei/i Rlbte Secondarid fowl folic* dJ
hwmpkhfatird3fob/That tte faordU}tt-7B-9ShOSMb%Ol does fo\
dabd b-q-l0Hj upon Viclfl&ation hi/ Shih LhjLllofafy request
* 75!*/ daled H'-fc.1015', TfeWltmotatidixm a^tu(\g\Ut.lxat\Ordi(
tlotinr)MdtoCtfolSDaUS dakJS-17'10nhqf/iiYilna\^aqUlratp.
thadti P(ky'itoldsb)Q$deikifed'k^tl\l^ilhhkiUarihyl(^\\iiid
Mail# 70&-0UH>-im-ll8S, MO-JUHH
    The/eJbf mbl\\)£ Sacdnd&dd FW folic*, recfi/esiifi^ the Hom/abkClerk
k respond ui-Miin ISUofkitif flays upon rdcJeptc£ih)sJ/1olice. ot by
5-11-2015, J/pdaA uJiilseek ffltMchirtUS In Federal 0/shic.tCduri;
bdhnctLii rm be.proven /A iho^M^cOkt^vit^Di^htDtd^l^Sl'O^
u)d£ Oefiied/drid&Adlve/iflealiQti hy titrate L&uJtihfMy thaiihi
ihrn hoshee.fi DmUked*
     f:hcic\tz LaymoA Cox fequtstrCeMlcA llo/l hyiht.Clerk f/iaf HitjKecVfd
\\osbten torfeciedupPA fe PirsttloliU dlyic&ryipLle. tetLord doled3-9-2015:/
0/ tht. Cltfk is QteklAf fht dfflifad Ifem and till!Certify upon feclepi: ;
                                         ttesptcnully Submitted

tefi/ lo Fik